DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-9, drawn to a transgenic non-human mammal, classified in A01K 67/0278.
Claims 10-14, drawn to a method of treating Schizophrenia in a human, classified in C12N 2310/20.
Claims 15-20, drawn to a method of determining efficacy of antipsychotic therapeutics in treating a condition, classified in A61P 25/18.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product and process respectively. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  The method of treating Schizophrenia in a human of Group II does not even recite use of the transgenic non-human mammal of Group I in any of its step and the transgenic non-human mammal of Group I could be used in a variety of applications not restricted to the methods claimed in Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the transgenic non-human mammal of Group I could be used in a variety of applications not restricted to the methods claimed in Group III such as to identify additional therapeutic targets for Schizophrenia. Additionally, the method of Group III may utilize any non-human mammal model of Schizophrenia not limited to the claimed invention of Group I to determine the efficacy of an anti-psychotic therapeutic. 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, and function. The method of Group II identifies two distinct therapeutic strategies neither of which are recited or required for the method of Group III. The method of Group III is directed to determining efficacy of an antipsychotic which is not a feature or required for the method of Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: They have acquired a separate status in the art as a separate subject for inventive effect and require independent searches (as indicated by the different classification). The search for each of the above inventions is not co-extensive particularly with regard to the literature search. Further, a reference, which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Ms. Charlotte Holoubek (attorney) on August 3, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 10 is being objected to due to improper use of conjunctions. Claim 10 recites “where the therapeutic contains one of a pharmacologically effective amount of a hVIPR2 antagonist, and a CRISPR/Cas9 formulation.” The examiner recommends replacing the “and” with “or” for improved clarity. 
Claim 12 is being objected to due to missing linking verb “is” between “antagonist” and the formula for the antagonist. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 10 and 11, the limitations “a hVIPR2 antagonist” , “a CRISPR/Cas9 formulation”  and “a small-molecule hVIPR2 antagonist” are generic. The specification only identifies one species for a small molecule hVIPR2 antagonist (see Figure 57) and one species for a CRISPR/Cas9 formulation (See Figure 56).  Regarding claims 13 and 14, these claims do not meaningfully limit the genus of claim 10. 
According to the MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 
According to the instant specifications, “The term "antagonist" is used herein to include any agent that partially or fully blocks, inhibits, reduces, or neutralizes the activity of a protein” in [0069]. Thus, the limitation “hVIPR2 antagonist” includes all molecules capable of performing the function in [0069] which includes a range of peptides, small molecules, antibodies, biologics etc. Furthermore, a person with ordinary skill in the art will recognize the term small molecule as “A drug that can enter cells easily because it has a low molecular weight” thus including several short peptides. Several recent reports have identified a range of hVIPR2 antagonists including small molecule antagonists.  For example: Chu A et al (Identification and characterization of a small molecule antagonist of human VPAC(2) receptor. Mol Pharmacol. Volume 77, Epub October 2009; PTO-892) disclose the small molecule hVIPR2 antagonist of the instant application and structural analogs. Sakamoto et al (Discovery of artificial VIPR2-antagonist peptides possessing receptor- and ligand-selectivity. Biochemical and Biophysical Research Communications, Volume 503, July 2018; PTO-892) disclose several artificial peptides that antagonize both human and rodent VIPR2. As mentioned above, the specification only identifies one small-molecule species for this broad genus “hVIPR2 antagonist” which is inadequate in representing this large and structurally diverse genus. Furthermore, since hVIPR2 antagonists have not been shown to have the function of “treating Schizophrenia”, a function required by the claimed methods, there exists a lack of “structure/function” correlation that could serve as an “identifying characteristic” of hVIPR2 antagonists.  And while several small molecule hVIPR2 antagonists were known in the art, the genus of small molecules is still extremely large and the disclosure of only these few species is not representative.  Neither do small molecules that have been described share a common structure that correlates with the claimed function of treating Schizophrenia.
According to the broadest reasonable interpretation, the genus “CRIPSR/Cas9 formulation” includes the Cas9 endonuclease and at least one guide RNA targeting an approximately 20 nucleotide genomic sequence. The number of possible guide RNAs that can be part of such a formulation is significantly larger than the one disclosed in the instant application. Vacic et al (Duplications of the neuropeptide receptor gene VIPR2 confer significant risk for schizophrenia. Nature, Volume 471, March 2011; PTO-892) that first identified VIPR2 duplication as significant risk for Schizophrenia disclosed large regions of several human chromosomes (See Table 1) that show significant association with schizophrenia such that guide RNAs targeting 20 nucleotide sections of all of those disclosed chromosomes could be part of the genus “CRIPSR/Cas9 formulation” within the context of “treating Schizophrenia in humans”. The genus, therefore, is very large and the disclosure of a single species cannot be considered representative.  Neither is there any disclosed “identifying characteristic” shared among the various possible guide RNAs.
Therefore, the specifications do not satisfy the written description requirement. 

Enablement
Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass “a method of treating Schizophrenia in a human”. Claim 10 lists two potential therapeutics (a hVIPR2 antagonist or CRISPR/Cas9 formulation) at very high level of generality. Additionally, claim 14 recites that the method “treats both cognitive and social deficits of Schizophrenia”.  Consequently, the breadth of claims 10 and 14 is expansive.  Claim 11 limits the hVIPR2 antagonist small molecules with the antagonistic function. Claim 13 limits the CRISPR/Cas9 formulations to those that perform gene editing of extra copies of hVIPR2 gene. The instant claims do not identify the structure of any specific CRISPR/Cas9 formulation(s).  Claims 11 and 13 are therefore still also very broad.  Claim 12 is a species claim. 
(B) The invention is in the field of therapeutics for Schizophrenia.
(C)-(E) With respect to the state and predictability of the art, identifying therapeutics for Schizophrenia, especially those that can target both social and cognitive symptoms, is a highly active area of research. Several recent reviews identify the breadth as well as the unpredictable of this area of research. For example: Kaar et al (Antipsychotics: Mechanisms underlying clinical response and side-effects and novel treatment approaches based on pathophysiology. Neuropharmacology, Volume 172, Epub date July 2019; PTO-892). Kaar teaches that “all currently licensed antipsychotic drugs show appreciable binding to dopamine D2 receptors at therapeutic doses, and this action is core to their therapeutic action” (Page 3, right column, lines 1-5) however these drugs have limited use potential due to their off-target effects (detailed in section “Receptor binding and side effects”) and in ability to treat or worsen cognitive deficits associated with Schizophrenia (detailed in section “Treating the negative and cognitive symptoms of schizophrenia”). Furthermore, Kaar teaches that currently several therapeutics targets that work either upstream or downstream of the dopamine system are actively being studied (See Figure 7). Specifically, they state in the abstract that “new approaches” include “targeting dopamine synthesis and storage, autoreceptors, and trace amine receptors, and the cannabinoid, muscarinic, GABAergic and glutamatergic regulation of dopamine neurons, as well as post-synaptic modulation through phosphodiesterase inhibitors”. To person with ordinary skill in the art, it is evident that many potential targets for Schizophrenia are being researched however each of these targets requires extensive experimentation to be able to utilize them in a method for the purpose of disease treatment in humans. Therefore, therapeutics for Schizophrenia is an art with high degree of unpredictability.
(F)-(G) The applicants have not provided working examples directed to methods of treating Schizophrenia in humans with either their identified hVIPR2 antagonist or any CRISPR/Cas9 formulation. The applicants disclosed one hVIPR2 antagonist (Figure 57) and one CRISPR/Cas9 formulation (Figure 56). The applicants present a suggestive dose of their claimed hVIPR2 antagonist for humans [0087] that they suggest maybe formulated for oral administration [0088] as an extended-release [0089] or delayed-release [0090] composition. The applicants do not present any enabling disclosure pertaining to if this agent could work in any cell or animal at any dose without toxic repercussions such that it could result in a treatment of Schizophrenia, as required by all of the claims, or treatment of both cognitive and social deficit, as required by claim 14. Similarly, the applicants do not present if their CRISPR/Cas9 formulation would be able to perform gene editing to remove the extra copies of hVIPR2 in any cell or animal at any dose without toxic repercussions such that it could result in a treatment of Schizophrenia or the cognitive and social deficits of Schizophrenia.  The specifications mention “the methods of treating Schizophrenia” with “a CRISPR/Cas9 formulation” in [0016] and details of the vector utilizing AAV-PHP.B (See Figure 56) for central nervous system delivery of the CRIPSR/Cas9 formulation in [0164], [0165]. Recent reports show the inability of AAV-PHP.B in crossing the blood brain barrier of certain mammals including primates. For example: Hordeaux et al (The Neurotropic Properties of AAV-PHP.B Are Limited to C57BL/6J Mice. Molecular Therapy, Volume 26, Issue 3, Published February 01, 2018; PTO-892) disclose regarding AAV-PHP.B that “However, we now show here that this enhanced CNS tropism is restricted to the model in which it was selected, i.e., a Cre transgenic mouse in a C57BL/6J background, and was not found in nonhuman primates or the other commonly used mouse strain BALB/cJ. We also report the potential for serious acute toxicity in NHP after systemic administration of high dose of AAV”. Since no evidential data is provided in the specifications to show the efficacy of applicants’ CRISPR/Cas9 formulation in reducing the expression of or knocking out hVIPR2 in any in vitro or in vivo system especially the ability of their vector to cross the blood brain barrier in any animal model especially humans resulting in alleviation of both cognitive and social deficit, a skilled artisan would be unable to successfully use their claimed invention based on their disclosure.
Furthermore, Kaar discloses that “All drugs currently licensed to treat schizophrenia are dopamine D2/3 blockers, despite past efforts to develop alternative approaches” (see “Conclusion” first sentence) therefore indicating the challenge of treating Schizophrenia especially with a non-dopamine related agent(s) such as the ones disclosed in the instant claimed invention i.e. hVIPR2 antagonism by small molecule or CRISPR/Cas9. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification either considered alone or in combination with what was known in the prior art.
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because the claims are very broad in scope, the single species recited in claim 12 has not been shown to have the claimed activity, and the state of the prior art is not predictable, and guidance in the form of varied working examples in the specification is completely lacking.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
After applying the Wands factors and analysis to claims 10-14, in view of the applicant’s entire disclosure, it is concluded that the practice of the invention as claimed in claims 10-14 would not be enabled by the written disclosure because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without extensive experimentation that would be undue.  Given that the inadequate disclosure in the specification , a person having ordinary skill in the art would have to perform multiple further in vitro and in vivo experiments, in human clinical trials, or in animal models that are predictive of treatment of cognitive and social deficits of Schizophrenia. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine' within the art, and constitutes undue further experimentation in order to use the claimed method of treating Schizophrenia. Therefore, claims 10-14  are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATASHA DHAR/Examiner, Art Unit 4161                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643